Citation Nr: 0516728	
Decision Date: 06/20/05    Archive Date: 06/27/05

DOCKET NO.  96-26 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than April 14, 1989, 
for the grant of a 100 percent disability rating for 
schizophrenia.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel





INTRODUCTION

The veteran had active military service from September 1970 
to March 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which denied entitlement to an effective date 
earlier than April 14, 1989, for a 100 percent rating for 
schizophrenia.  The veteran subsequently perfected this 
appeal.  

In December 1997, the Board denied the veteran's claim for an 
earlier effective date.  The veteran subsequently appealed 
this decision to the United States Court of Appeals for 
Veterans Claims (formerly the United States Court of Veterans 
Appeals) (Court).  By Order dated in June 1999, the Court 
vacated the Board's decision and remanded the matter for 
readjudication.  

In December 1999, the Board remanded this case for further 
development.  In December 2000, the Board again denied the 
veteran's claim for an earlier effective date.  Thereafter, 
the veteran appealed this decision to the Court.  In April 
2002, the Appellant filed a brief.  In December 2002, 
Appellee filed a brief.  In February 2003, the Appellant 
filed a reply brief.  In September 2004, the Court vacated 
the Board's December 2000 decision and remanded for 
readjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In its September 2004 Order, the Court summarized the 
arguments of each party.  The appellant argued in part that 
the Board failed to recognize that he had an informal claim 
for a total disability rating based on individual 
unemployability (TDIU) open and pending since 1973, and 
failed to anchor his 100 percent disability rating to that 
date.  The Secretary argued in part that remand was necessary 
for compliance with the notice requirements of the Veterans 
Claims Assistance Act of 2000 (VCAA).  

With regard to the veteran's claim that an earlier effective 
date was warranted because an informal claim for TDIU was 
open and pending, the Court noted that it lacked jurisdiction 
over the issue of whether an informal claim for TDIU was 
reasonably raised by the evidence prior to April 1989, 
because there was no final Board decision on the matter.  The 
Court determined that because the Board has not considered 
this matter, it would remand the claim for the Board to 
consider it in the first instance.  Apparently, the Court is 
making no distinction in this case between a 100 percent 
schedular rating and a total rating based on individual 
unemployability.  The Court did not address the Secretary's 
concession of error.  

The record reflects that in a statement received in February 
1973, the veteran requested that his service-connected 
nervous condition be re-evaluated.  He noted that his 
condition had been aggravated to the extent he was unable to 
study or to work.  A June 1973 VA psychiatric examination 
report indicated the veteran had done nothing productive 
since last October and his disability was described as 
moderately severe.  In a July 1973 rating action, the 
veteran's 50 percent schedular evaluation was confirmed, but 
no consideration was apparently given to entitlement to TDIU 
benefits, which was reasonably raised by the veteran's 
February 1973 statement.  

Although the RO subsequently adjudicated various claims for 
an increase in the veteran's schedular evaluation for 
schizophrenia, it does not appear that the 1973 informal 
claim for TDIU was considered by the RO.  That should occur 
before the Board's consideration of the matter.  

Further, under the VCAA, when VA receives a complete or 
substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  

On review, the claims folder does not contain a letter 
notifying the veteran of the required information pursuant to 
the VCAA.  Consequently, remand for VCAA compliance on the 
effective date issue currently before the Board is also 
required.  

Accordingly, this case is REMANDED as follows:

1.  The RO should adjudicate the pending 
February 1973 claim for TDIU in 
accordance with the applicable provisions 
of 38 C.F.R. § 4.16, to include referral 
to the Director of Compensation and 
Pension for extraschedular consideration 
as appropriate.   
2.  The RO should send the veteran a 
letter: 
(a) Notifying him of the evidence 
necessary to substantiate his claim for 
entitlement to an effective date earlier 
than April 14, 1989 for a 100 percent 
evaluation for schizophrenia; 
(b) Notifying him of the information and 
evidence he is responsible for providing; 
(c) Notifying him of the evidence that VA 
will seek to obtain; and 
(d) Requesting that he provide any 
evidence in his possession that pertains 
to his claim.  

3.  Upon completion of the foregoing, the 
RO should readjudicate the issue of 
entitlement to an effective date earlier 
than April 14, 1989 for a 100 percent 
rating for schizophrenia, if TDIU 
benefits have not been previously 
granted, effective prior to April 1989, 
as a result of the action requested in 
paragraph number 1 above.  All applicable 
laws and regulations should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




